Citation Nr: 1619191	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

2.  Entitlement to service connection for heart palpitations.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for nasal problems and left maxillary/ethmoid sinusitis.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

8.  Entitlement to a compensable rating for residuals of a fracture of the second and third metacarpal heads.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

At the hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for heart palpitations.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, that issue has been dismissed below.

The Board notes that the issues certified for appeal originally included entitlement to service connection for residuals of an inguinal hernia repair.  The appellant, however, has made clear that he wishes to seek service connection for GERD with hiatal hernia and not residuals of an inguinal hernia repair.  See e.g. June 2009 claim specifically seeking service connection for GERD with hiatal hernia; see also Hearing transcript at pages 14-19.  Although the appellant's attorney indicated at the July 2015 hearing that he would further clarify this matter in a brief, no written argument on this issue, or indeed any other issue on appeal, has been forthcoming.  Nonetheless, as the GERD claim was filed by the appellant and the substance of that claim has been adjudicated by the RO, the Board has recharacterized the issue on appeal as set forth above.  Given the appellant's assertions, the evidence of record, and the actions by the RO below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that, on February 3, 2016, the appellant's attorney submitted a VA Form 21-0958, Notice of Disagreement, in which he indicated that the appellant disagreed with all issues decided in a determination dated February on 3, 2015.  Generally, the filing of a notice of disagreement places a matter into appellate status, requiring the Board to remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the Board has carefully reviewed the available record and is unable to locate any VA determination issued on that date.  Moreover, the appellant's attorney made no effort to complete the section of the VA Form 21-0958 indicating the specific areas of disagreement, nor did he provide any other argument.  Under these circumstances, the Board finds that the February 3, 2016, communication is not a valid notice of disagreement.  See 38 C.F.R. § 20.201 (2015) (requiring a "completed" form for the purpose of initiating an appeal or a written communication identifying specific determinations with which the claimant disagrees).

The issue of entitlement to a compensable rating for residuals of a fracture of the second and third metacarpal heads is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest in service or to a compensable degree within one year thereafter and is not otherwise related to his military service or to a service-connected disability.  

2.  In July 2015, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wanted to withdraw his appeal with respect to the issue of entitlement to service connection for heart palpitations.  

3.  GERD with a hiatal hernia did not manifest in service and is not otherwise related to his military service or to a service-connected disability.  

4.  In a November 1987 decision, the Board denied service connection for a back disorder, to include cervical spine and low back disabilities.

5.  In a November 1991 decision, the RO determined that new and material evidence had not been received to warrant reopening of his previously denied claims for service connection for cervical spine and low back disabilities.  The appellant was notified of the decision and his appellate rights, but he did not perfect an appeal nor was new and material evidence received within one year of the issuance of that decision.  

6.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a low back disorder, to include a chronic lumbar strain.  Although the appellant was notified of the determination and his appellate rights in a September 2003 letter, he did not perfect an appeal nor was new and material evidence received within one year of the issuance of that decision.  

7.  The evidence received since the last final November 1991 decision denying service connection for a cervical spine disability is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

8.  The evidence received since the last final September 2003 rating decision denying service connection for a low back disability is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

9.  In a November 1987 decision, the Board denied service connection for a nasal disorder, to include sinusitis.  

10.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a nasal condition.  Although the appellant was notified of his appellate rights in a September 2003 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  

11.  The evidence received since the last final September 2003 rating decision denying service connection for a nasal condition is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

12.  In a September 2003 rating decision, the RO denied service connection for sleep apnea.  Although the appellant was notified of his appellate rights in a September 2003 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  

13.  The evidence received since the last final September 2003 rating decision denying service connection for sleep apnea is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been incurred in service, and is not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for heart palpitations.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  GERD with hiatal hernia was not incurred in active service and is not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The November 1987 Board decision denying service connection for a back disorder, to include cervical spine and low back disabilities, and a nasal disorder, to include sinusitis, is final.  38 U.S.C.A. § 4004(b) (West 1982); 38 C.F.R. § 19.104 (1987).

5.  The November 1991 RO determination that new and material evidence had not been received to warrant reopening of the previously denied claims for service connection for cervical spine and low back disabilities is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

6.  The September 2003 rating decision determining that new and material evidence had not been received to reopen the previously denied claims for service connection for a low back condition and a nasal condition, to include sinusitis, and denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

7.  New and material evidence has not been received to warrant reopening of the previously denied claims for service connection for a cervical spine disability, a low back disability, a nasal disorder, to include sinusitis, and sleep apnea.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In July 2009 and August 2009 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Neither the appellant nor his attorney has argued otherwise.  The appellant's service treatment and personnel records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

Although the appellant has not been afforded a VA medical examination in connection with the claims adjudicated in this decision, the Board concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015).  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth in more detail below, the evidence does not show that hypertension, GERD, or a hiatal hernia were present during service or manifest during the applicable presumptive period, nor is there any indication that the appellant's current hypertension, GERD, or hiatal hernia may be related to service.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.  

Additionally, as set forth in more detail below, new and material evidence sufficient to reopen the claims of service connection for a cervical spine disability, a low back disability, nasal problems and left maxillary/ethmoid sinusitis, and sleep apnea has not been received.  The duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, an examination is not necessary with respect to those claims.  

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his attorney, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Moreover, at the request of the appellant's attorney, the undersigned held the record open for a period of 60 days following the hearing for the purpose of submitting additional evidence and argument.  The undersigned further granted the appellant's attorney an extension of time to submit that evidence and argument.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Again, neither the appellant nor his attorney has argued otherwise.  


Background

At his February 1967 military enlistment medical examination, the appellant reported a history of a hernia repair at the age of three, and a physical examination revealed a scar on his stomach.  The diagnoses included hernia repair, no sequelae.  The appellant also reported a history of nose trouble, which the examiner indicated included a pre-service nasal fracture with minimal obstruction.  No other pertinent complaints or abnormalities were noted on entry.  

Service treatment records show that the appellant sought treatment for back pain in February 1967.  He reported a history of having injured his back playing football prior to service.  

In July 1967, the appellant was again seen for back pain.  He reported having back pain since childhood and explained that he had "strained" his back numerous times.  The impression was backache of an unknown etiology, and the appellant was referred to the orthopedic clinic.  The referral sheet noted complaints of back pain since childhood and a history of several back sprains playing football.  Subsequent service treatment records show that the appellant was seen on multiple occasions in connection with complaints of back pain.  Diagnoses included muscle strain and functional back pain.

In November 1967, the appellant was seen for a laceration on his nose from a broken beer glass as well as several superficial abrasions.  He received sutures, which were removed the following week.  

In April 1968, the appellant was seen for a lump on his nose from a fight four and a half months earlier.  He also complained of difficulty breathing.  The examiner noted that the appellant had received an Article 15 for fighting; therefore, the condition may not have been incurred in the line of duty.  Nevertheless, he referred the appellant to the ear, nose and throat clinic where an examination revealed a scar over the nose and a large nasal bump.  X-ray studies were negative, and the impression was no septal deformity.  

At his January 1969 military separation medical examination, the appellant again reported having a pre-service history of a hernia repair operation at the age of three.  He also reported a pre-service history of a nasal fracture.  The appellant denied having or ever having had high blood pressure; frequent indigestion; stomach trouble; recurrent back pain; arthritis; bone or joint deformities; ear, nose or throat trouble; sinusitis; hay fever; shortness of breath; pain or pressure in the chest; and frequent trouble sleeping.  A clinical evaluation was normal in all pertinent respects, including the neck, nose, sinuses, mouth, throat, lungs, chest, heart, abdomen and viscera, and spine.  The appellant's blood pressure was 122/75.  

In February 1969, the appellant filed an original application for VA compensation benefits, seeking service connection for flat feet.  His application is entirely silent for reference to any other disability.  

In July 1980, the appellant submitted additional claims, including service connection for residuals of a left hand fracture.  The appellant also sought nonservice-connected pension at that time, claiming that he had been unable to work since sustaining a back injury and neck damage in December 1977.  

In connection with his claim, the appellant was afforded a VA medical examination in September 1980.  On examination, he reported that he had been involved in a truck accident in December 1977 resulting in a week-long period of hospitalization for treatment of neck and back injuries.  He also reported having a history of a hand fracture in 1968 when he closed it in the tailgate of a truck.  No other pertinent complaints or abnormalities were noted.  At the examination, the appellant's blood pressure was 130/82.  The diagnosis was healed fractures of the heads of the second and third metacarpals.  

In pertinent part, VA clinical records obtained in support of the claims include X-ray studies of the spine conducted in December 1977 which showed a wedge fracture at T12 and L1 of undetermined age with straightening of lordosis in the area.  In February 1979, the appellant was seen for low back pain.  X-ray studies of the thoracic and lumbar portions of the spine were normal, with no evidence of arthritis or fracture.

In an October 1980 rating decision, the RO granted service connection for residuals of a fracture of the second and third metacarpal heads of the left hand and assigned an initial zero percent rating.  That rating has remained in effect to date, despite multiple subsequent claims for an increased rating.  The RO also denied nonservice-connected pension, finding that the appellant was not permanently and totally disabled.

In August 1982, the appellant submitted a claim for service connection for a back disability, claiming that he first developed back problems in service as a result of a football injury he sustained shortly after enlistment.  He alleged that he had had continuous back problems since that time.  The appellant further claimed that he had not had back problems prior to service.  

In a September 1982 rating decision, the RO denied service connection for a back disability, finding that chronic lumbar, thoracic, and cervical spine disabilities had not been incurred in or aggravated during service.  The RO noted that the evidence included the appellant's service treatment records documenting back complaints, the September 1980 VA examination report documenting reports of a 1977 motor vehicle accident with back and neck injuries, and May 1979 hospitalization records showing a diagnosis of posttraumatic low back syndrome.  In a September 1982 letter, the RO notified the appellant of its decision and his appellate rights.  

In an October 1982 statement, the appellant indicated that, although he had a long history of low back problems, they had "definitely" been aggravated by service.  He also requested service connection for residuals of a nasal fracture, claiming that he was having trouble breathing and was snoring.  He claimed that his physician had advised him that his symptoms were due to his nasal fracture.  

Additional evidence was subsequently received, which includes private medical records dated from June 1976 to February 1980 showing treatment for various complaints.  In June 1976, the appellant was seen for back pain attributed to a kidney infection.  No prior back injury was noted at that time, and no orthopedic disability was identified.  In December 1977, the appellant reported that he had been involved in a truck accident.  

In a February 1979 letter, a private physician indicated that the spinal compression fractures evident on X-ray studies had been sustained in the 1977 truck accident.  

In an April 1979 medical report, it was noted that the appellant had had no prior injury or problems with his back until 1977 when he was involved in a truck accident.  At that time, he sustained neck and low back injuries, as well as a head injury.  

A July 1980 medical report shows that the appellant was diagnosed as having a cervical strain and a strain of the sacroiliac joint, rule out HNP.  

In a September 1981 letter, a private physician indicated that the appellant had been followed in his office since April 1979 for continued pain in the back, neck and shoulder area since being involved in an accident in December 1977.  The physician indicated that he advised the appellant approximately one year earlier that nothing further could be offered and recommended an outside independent evaluation.  The physician explained that there was no objective loss of function, despite the appellant's persistent severe complaints of pain in the described areas.  
 
In pertinent part, VA clinical records show that the appellant complained of back and neck pain on multiple occasions between June 1981 and August 1982.  It was noted that his subjective complaints were not consistent with objective findings.  In August 1982, it was also noted that the appellant's claim was still "in litigation."  September 1981 X-ray studies of the cervical spine were normal.  
 
After considering this additional evidence in a February 1983 rating decision, the RO denied service connection for a nasal disability with trouble breathing, finding that the condition had not been incurred in or aggravated during active service.  The RO's review of the evidence included the appellant's enlistment examination report noting a pre-service history of a nasal fracture, as well as the in-service clinical records showing complaints of trouble breathing in April 1968 following a fight.  The RO also confirmed and continued the previous denial of service connection for a back disability.  The appellant was notified of the RO's decision and his appellate rights in a March 1983 letter, and he perfected an appeal.  

In May 1983, the appellant filed a claim of service connection for multiple additional disabilities, including a hernia.  

Evidence received in connection with the appellant's claims includes November 1983 clinical records showing that the appellant sought emergency treatment for chest pain, as well as neck and back pain since a whiplash injury in a 1977 automobile accident.  The appellant also reported that he choked when he slept.  Sleep apnea was noted.  X-ray studies showed left maxillary and ethmoid sinusitis.  

In February 1984, the appellant was referred for examination by a judge apparently presiding over litigation initiated by the appellant regarding his 1977 back and neck injuries.  The examiner noted that the appellant had been injured whilst driving a truck in 1977 and had been thereafter hospitalized during which he was diagnosed as having a fracture of L1.  The examiner noted that, although the appellant had admitted to having had previous low back pain when he was in military service in 1967 or 1968, he reportedly had spent only two days in quarters with a diagnosis of a weak muscle in his back and subsequently completed his military service satisfactorily.  The examiner noted that, since the 1977 accident, the appellant had been treated and examined by multiple physicians, but still claimed to suffer a lot of pain.  When asked to grade his pain on a scale from 1-100, he was unable to do this claiming that he felt his pain was 100 all the time.  In reviewing imaging studies, the examiner indicated that he had no reason to doubt that the appellant had sustained a minor compression fracture at some stage, but had no knowledge as to whether it occurred during his military service or as a result of the truck accident.  The impressions included a chronic lumbar sprain and a chronic cervicothoracic sprain.  The examiner noted that examination indicated that any residual lumbar sprain was at this stage minimal and that the fractured vertebrae would have been fully healed within three months of its occurrence, whenever that may have been, and were now of no clinical significance.  

In a July 1984 rating decision, the RO denied service connection for a hernia, noting that a hernia repair had been noted at service entry and that the subsequent service treatment records showed no complaints of a hernia.  The RO also determined that new and material evidence had not been submitted to reopen the claim of service connection for a back injury.  

VA clinical records subsequently received show that, in November 1984, the appellant complained of diffuse pains in the left side of the body.  It was noted that he had a history of a 1977 truck accident and had undergone an "enormous workup" in the past, including CT scans, myelogram, and a bone scan, all of which were within normal limits.  The assessment was musculoskeletal pain with a functional component.  An X-ray study showed an osteophyte involving C5, but the remainder of the cervical and lumbar spine was normal.  

In October 1985, the appellant indicated that he wished to amend his claim to include several additional disabilities, to include a chronic cervical strain and sinusitis.  

At a July 1986 RO hearing, the appellant testified that he had broken his nose prior to service while playing football, but indicated that it healed and he had no further problems.  He stated that he got into a fight with another soldier during service and was cut on his nose.  He indicated that he did not know if he had refractured his nose at that time, although he developed problems breathing after the incident.  With respect to his low back, the appellant indicated that he had not had a back disability prior to service.  He acknowledged service treatment records noting a pre-service history of back problems, but claimed that "[t]o my recollection that's a false statement.  I never mentioned I had a back injury before I entered service."  Transcript at page 4.  The appellant testified that he first injured his back and neck in service while playing football.  The appellant indicated that he had had back and neck problems since service, although his symptoms had increased since his 1977 truck accident.  

After considering the evidence then of record, in a November 1987 decision, the Board denied service connection for a nasal disorder, a throat disorder, and a back disorder.  In its decision, the Board concluded that the appellant's in-service injuries resulted in no residual disabilities and that the current disorders, to include sinusitis, nasal, neck, low back disorders, first manifested many years after his separation from active service and were not etiologically related to any incident of service.  

In June 1991, the appellant again sought service connection for cervical spine and low back disabilities, as well as residuals of an injury to his nose and face.  

In support of his claim, the RO obtained clinical records identified by the appellant, to include clinical records from a prison facility dated from October 1990 to July 1991.  In pertinent part, these records show that, during an October 1990 screening physical, the appellant reported a history of chronic back problems related to a 1977 motor vehicle accident.  He denied any other pertinent medical history.  During a February 1991 screening physical, he reported a history of a period of hospitalization for a collapsed lung after a bad fight in 1989.  In May 1991, the appellant sought treatment for headaches and insomnia.  During a June 1991 examination, the appellant's nose and sinuses were examined and determined to be normal.  His abdomen was also examined, and no hernias were present.  The appellant's blood pressure was noted to be abnormal at 140/100.  In June 1991, the appellant sought treatment for back pain.  He reported having a history of a back injury in 1967 which had been aggravated by a 1977 motor vehicle accident.  In July 1991, the appellant's complaints included low back and cervical pain since an injury 20 years earlier in which he sustained fractures of C5 and L1.  He also complained of dyspepsia with good relief using Maalox.  The examiner indicated that he could appreciate no cervical abnormalities on examination.  

In a November 1991 letter, the RO notified the appellant that the additional evidence received was not new and material warranting reopening of his previously claims.  The appellant was also provided with his procedural and appellate rights, but he did not appeal nor was new and material evidence received within the applicable time period.  

In February 2003, the appellant again requested reopening of his claims of service connection for a back condition and a nasal condition.  

In support of his claims, the RO obtained VA clinical records showing that, during an initial visit in February 2003, the appellant reported that he had been recently released from prison after serving a nearly 10-year period of incarceration.  He reported having a history of high blood pressure.  He also reported that he could not sleep and suffered from sleep apnea.  He claimed that he had first been diagnosed with sleep apnea in 1983 and had undergone surgery in June 2001 to remove his tonsils and open up his sinus passages.  The assessments included high blood pressure, back pain, and sleep apnea.  At an April 2003 physical examination, the appellant claimed to have had back pain for over 30 years.  He reported that he had sustained a service-connected low back injury while playing football during which he had fractures of T12-L1.  The appellant also claimed that he had had sleep apnea since the 1990's for which he had undergone sinus surgery in 2001.  He indicated that he had never been placed on a CPAP and had not undergone a follow-up sleep study.  He reported treatment for a pneumothorax in 1991 and a history of a right inguinal hernia repair.  On examination, the appellant indicated that he had no sinus problems, nasal irritation, or epistaxis.  He denied having a history of nasal congestion, sneezing, or irritated eyes.  The mucosa and turbinates were pink, and the septum was in the midline.  The appellant also denied gastrointestinal symptoms, including nausea, dyspepsia, abdominal pain, cramping, distension, diarrhea, and constipation.  An examination showed no distention, masses, tenderness, or hernias.  The assessments included chronic low back pain status post fracture, GERD, hypertension, and sleep apnea.  

At a June 2003 RO hearing, the appellant testified that he had been hit on the face with a broken beer glass in service and was treated, but had had no other problems or complaints stemming from the incident other than asymptomatic scarring.  The appellant testified that he had injured his back in service in 1967 while playing football.  He described his injury as whiplash and being hit from behind.  He indicated that treatment providers recognized injuries to his lumbar area and at T12, "which is the upper part of my back."  He claimed that he was advised to get a "service connected discharge," but he refused.  Transcript at page 2.  The appellant claimed that he continued to experience upper and lower back problems since that time.  He acknowledged that he had been involved in a 1977 motor vehicle accident in which he had sustained injuries to his back, but he asserted that the incident aggravated his preexisting disability.  The appellant testified that he had had no back problems prior to service.  The appellant indicated that he also suffered from sleep apnea for which he had had his tonsils removed.  He contended that his sleep apnea was related to his back because he had difficulty sleeping due to pain.  He indicated that he did not know if his sleep apnea condition had been incurred during service.  

In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims for service connection for a low back condition, to include chronic lumbar strain, and a nasal condition, to include breathing problems, sinusitis, and scars.  The RO also denied service connection for sleep apnea, finding that sleep apnea had not been incurred in or aggravated during service, nor was it related to a service-connected disability.  The appellant was notified of the decision and of his appellate rights in a September 2003 letter.  He initiated an appeal of the RO's determination regarding his claims of service connection for a low back and nasal disability only.  

Evidence received while the appellant's notice of disagreement was pending included the report of a VA medical examination conducted in February 2004 in connection with his claim for pension.  At that time, he reported a history of multiple disabilities, including back pain, as well hypertension since 1995, and a right hernia repair at the age of three.  Diagnoses included gastroesophageal reflux, chronic neck and low back pain with previous history of fracture C5 and compression fracture at T12-L1, and hypertension.  

VA clinical records obtained in connection with the claim, dated to April 2005, show treatment for multiple complaints, including back pain and sleep apnea.  

In May 2005, after considering this evidence, the RO issued a Statement of the Case addressing the issues of entitlement to service connection for a low back and nasal disability.  The appellant did not perfect an appeal within the applicable time period.  

In June 2009, the appellant submitted additional claims, including service connection for hypertension and GERD with hiatal hernia.  He also requested a reopening of his previously denied claims for service connection for a cervical spine disability, a low back disability, nasal problems, and sleep apnea.  

In support of the claims, the appellant submitted photocopies of selected service treatment records as well as internet articles generally describing sleep apnea.  

In addition, the RO obtained VA clinical records dated from March 2004 to November 2009 showing continued treatment for multiple disabilities, including hypertension, GERD with hiatal hernia, allergic rhinitis, sleep apnea, and low back and neck pain.  

Additional clinical records were also received corresponding to subsequent periods of incarceration for the appellant.  In pertinent part, these records show that the appellant's problem list continued to include hypertension, GERD, sleep apnea and degenerative disc disease of the cervical spine.  He underwent a sleep study in August 2007 which showed mild apnea.  

In a December 2009 rating decision, the RO denied service connection for hypertension and GERD with hiatal hernia.  The RO also determined that new and material evidence had not been received to reopen the previously denied claims for service connection for a cervical spine disability, a low back disability, nasal problems, and sleep apnea.  

The appellant appealed the RO's determination, arguing that his neck and back disabilities were incurred in service and that these disabilities caused him to develop sleep apnea, which in turn, caused him to develop hypertension.  

In support of his appeal, the appellant has submitted additional VA clinical records, additional clinical records from a private medical facility, and additional clinical records corresponding to another period of incarceration.  In pertinent part, these records show that the appellant continues to receive treatment for multiple disabilities, including hypertension, sleep apnea, GERD with hiatal hernia, allergic rhinitis, cervical spine degenerative disc disease, and lumbar stenosis.  

In addition, the appellant has submitted additional photocopies of selected service treatment records.  

At his July 2015 Board hearing, the appellant testified regarding the claims at issue in this case.  A transcript of that hearing is of record.  


Applicable Law

New and material

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  

Service connection for certain enumerated chronic diseases, including peptic ulcers and cardiovascular-renal disease such as hypertension, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Hypertension

The appellant seeks service connection for hypertension, claiming that his hypertension may be secondary to his sleep apnea.  Alternatively, his representative has suggested that the appellant's hypertension had its onset during active duty, as manifested by "several" episodes of "pre-hypertension" documented in the service treatment records.  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that the service treatment records contain no indication of hypertension in service, nor is there any indication of hypertension within the first post-service year.  In fact, as set forth above, the contemporaneous records show that the appellant's blood pressure was 122/75 at the time of his separation from service, which is within normal limits.  Moreover, on a report of medical history completed at the time of separation, the appellant expressly denied having or ever having had high blood pressure.  The Board also observes that, at his July 2015 Board hearing, the appellant testified that he was not diagnosed as having hypertension until at 1995, but that it could have been even later.  See Transcript at page 10.  Based on the record, the Board finds that hypertension was not present during service or manifest to a compensable degree within one year of service.  

The Board has considered the recent assertions of the appellant's representative that the appellant had "pre-hypertension" in service.  Specifically, at the July 2015 hearing, the appellant's representative claimed that there were "a number of prehypertensive records, 130 over 80, uh, several times in [the appellant's] service records."  The Board's review of the record, however, indicates that there is only one in-service reading of 130/80 in March 1967, although a reading of 130/80 was also recorded at a March 1965 pre-induction examination.  The remaining blood pressure readings taken during active duty were consistently below 130/80, including at the time of service separation.  In any event, the Board notes that "pre-hypertension" is not amongst the disabilities delineated in section 3.303(b), nor is there any indication of continuity after service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rather, the post-service record on appeal contains a voluminous amount of clinical records dated as early as 1976, yet the first notation of elevated blood pressure was not until June 1991, and the first clinical diagnosis of hypertension was not until 2003, approximately thirty-four years after the appellant's separation from service.  The appellant himself has also indicated that he was not diagnosed as having hypertension until approximately 1995.  Given the frequency with which the appellant has been seen by medical professionals since his service separation, if he had, in fact, been suffering from hypertension prior to the early 1990's, he would have undoubtedly mentioned it at some point or a medical professional would have noted it when documenting his multiple other chronic conditions.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board also notes that the record on appeal contains no indication that the appellant's current hypertension is causally related to his active service or any incident therein, nor is there any indication that the appellant's hypertension is causally related to or aggravated by a service-connected disability.  Indeed, there was no disease, injury, or event therein to which a current disorder may be related.
Moreover, despite the Veteran's contentions, he is not service-connected for sleep apnea, as discussed below.

In summary, the Board finds that the most probative evidence shows that hypertension was not present during the appellant's active service or manifest to a compensable degree within one year of separation, nor is his current hypertension causally related to his active service or any incident therein or causally related to or aggravated by a service-connected disability.  Under these circumstances, the preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Heart palpitations

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at his July 2015 hearing, the appellant indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to service connection for heart palpitations.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


GERD with Hiatal Hernia

The appellant also seeks service connection for GERD with hiatal hernia.  He has contended that he had gastric symptoms for many years prior to being diagnosed with GERD and a hiatal hernia, although he could not quite remember whether such symptoms had been present during service.  Alternatively, he has claimed that his current GERD with hiatal hernia is related to his back disability, as his pain from both conditions was similarly located.  After reviewing the record, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that the service treatment records contain no indication of GERD or a hiatal hernia in service.  In fact, at his January 1969 military separation medical examination, the appellant denied having or ever having had symptoms such as frequent indigestion and stomach trouble.  A clinical evaluation was also normal in all pertinent respects, including the mouth, throat, abdomen, and viscera.  The post-service treatment records are similarly negative for notations of GERD or a hiatal hernia for more than three decades after his separation from service.  

The Board has considered the appellant's statements to the effect that he had gastric symptoms for many years prior to his diagnosis, possibly as early as service.  Although the appellant is certainly competent to state that he experienced gastric symptoms in service, the Board finds that any such statements are not credible, as the objective evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As noted, at service separation, the appellant expressly denied having or every having had symptoms such as frequent indigestion and stomach trouble.  As such, there is actually affirmative evidence weighing against his more recent assertions.  The contemporaneous post-service medical evidence also strengthens the conclusion that GERD or a hiatal hernia was not present during the appellant's period of active service or for many years thereafter.  Again, although the appellant reported medical problems on many occasions during service and thereafter, he made no reference to gastric symptoms for many years after service, and there were no findings of GERD or a hiatal hernia for many years after service separation.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)); see also Maxson v. West, 12 Vet. App. 453, 459 (1999) (noting that a time lapse between alleged injury and complaint of treatment can weigh against a finding of service connection).

The Board finds that the contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades earlier.  The Board finds that the contemporaneous, objective documentary evidence in service and after service, both of which indicate that GERD and a hiatal hernia were not present in service or for many years thereafter, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board also notes that the record on appeal contains no probative evidence that the appellant's current GERD or hiatal hernia is causally related to his active service or any incident therein or is causally related to or aggravated by a service-connected disability.  Indeed, there was no disease, injury, or event therein to which a current disorder may be related, and he is not service-connected for a low back disorder.

In summary, the Board finds that the most probative evidence shows that GERD and a hiatal hernia were not present during the appellant's active service or for many years thereafter, nor is his current GERD and hiatal hernia causally related to his active service or any incident therein or causally related to or aggravated by a service-connected disability.  Under these circumstances, the preponderance of the evidence is against the claim of service connection for GERD with hiatal hernia.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Cervical Spine and Low Back Disabilities

As set forth above, in a September 1982 rating decision, the RO denied service connection for a back disability, finding that chronic lumbar, thoracic, and cervical spine disabilities had not been incurred in or aggravated during service.  

The RO thereafter received additional evidence pertinent to the claim.  After considering this additional evidence, in February 1983 and July 1984 rating decisions, the RO confirmed and continued the previous denial of service connection for a back disability.  The appellant perfected an appeal.  

In a November 1987 decision, the Board denied service connection for a back disorder, to include cervical spine and low back disabilities.  The decision is final and not subject to revision on the same factual basis.  Neither he nor his representative has contended otherwise.  See 38 U.S.C.A. 4004(b) (West 1982); 38 C.F.R. 19.104 (1987); see also Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988); see also 38 U.S.C.A. § 7266 (West 2002), Historical and Statutory Notes.

In June 1991, the appellant sought reopening of his claims for service connection for cervical spine and low back disabilities.  In a November 1991 letter, the RO notified the appellant that the additional evidence received was not new and material warranting a reopening of his previously claims.  The appellant was also provided with his appellate rights, but he did not appeal nor was new and material evidence received within the applicable time period.  Under these circumstances, the RO's determination is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1991).

In February 2003, the appellant again requested reopening of his claim for service connection for a low back condition.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a low back condition, to include a chronic lumbar strain.  He was notified of his appellate rights in a September 2003 letter.  The appellant initiated an appeal of the RO's determination.  

After considering additional evidence received, in May 2005, the RO issued a Statement of the Case, but the appellant did not perfect an appeal within the applicable time period.  Under these circumstances, the RO's September 2003 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

In this appeal, the appellant again seeks to reopen his previously denied claims for service connection for cervical spine and low back disabilities.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final determination in November 1991 denying service connection for a cervical spine disability and the last final determination denying service connection for a low back disability in September 2003.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

As set forth in more detail above, the additional evidence received includes VA clinical records, private clinical records, and clinical records corresponding to medical care the appellant received during periods of incarceration.  In pertinent part, these records show that the appellant sought treatment for cervical spine and low back disabilities.  

Although this evidence was not previously considered, the Board finds that it is not new and material sufficient to reopen the claims.  38 C.F.R. § 3.156 (2015); cf. Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  This evidence is cumulative to the extent that it contains evidence which continues to show that the appellant has cervical spine and low back disabilities.  Significantly, however, none of the additional clinical evidence contains any indication that the appellant's current cervical spine disability or low back disability was incurred in or aggravated during service.  Absent such evidence, the additional evidence neither triggers VA's duty to assist or raises a reasonable possibility of substantiating the claims.

The additional evidence received also includes statements from the appellant, including his July 2015 hearing testimony, in which he reiterated his contentions, including circumstances surrounding his pre-service symptomatology, in-service and post-service injuries, and post-service symptoms and treatment.  The Board finds that the appellant's contentions and hearing testimony, even when presumed to be credible, do not provide a basis upon which to reopen the claim, as they are cumulative of contentions and statements previously considered by the RO at the time of the last final rating decisions referenced above.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992). 

Finally, the Board notes that the additional evidence received includes copies of the appellant's service treatment records.  Under 38 C.F.R. § 3.156(a), evidence which is merely duplicative of evidence already in the record cannot be considered 'new' for purposes of reopening a claim.  Thus, this evidence is not new and material and cannot serve to reopen the claims.

For these reasons, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that the claims for service connection for cervical spine and low back disabilities are not reopened.


Nasal Problems and Left Maxillary/Ethmoid Sinusitis

As set forth above, in a February 1983 rating decision, the RO denied service connection for a nasal disability, finding that the condition had not been incurred in or aggravated during active service.  The appellant was notified of the RO's decision and his appellate rights in a March 1983 letter, and he perfected an appeal.  

In a November 1987 decision, the Board denied service connection for a nasal disorder, to include sinusitis, finding that the condition was not incurred in or aggravated during active service or otherwise etiologically related to any incident of service.  That decision is final and not subject to revision on the same factual basis.  Neither he nor his representative has contended otherwise.  See 38 U.S.C.A. 4004(b) (West 1982); 38 C.F.R. 19.104 (1987); see also Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988); see also 38 U.S.C.A. § 7266 (West 2002), Historical and Statutory Notes.

In February 2003, the appellant requested a reopening of his claim for service connection for a nasal condition.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a nasal condition.  He was notified of his appellate rights in a September 2003 letter.  The appellant did not appeal the RO's determination.  Thus, the RO's September 2003 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the appellant again seeks to reopen his previously denied claim for service connection for a nasal disability, to include sinusitis.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final determination in September 2003.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

As set forth in more detail above, the additional evidence received includes VA clinical records, private clinical records, and clinical records corresponding to medical care the appellant received during periods of incarceration.  In pertinent part, these records show that the appellant was treated for sinusitis.  Although this evidence was not previously considered, the Board finds that it is not new and material sufficient to reopen the claim.  38 C.F.R. § 3.156 (2015); cf. Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  This evidence is cumulative to the extent that it contains evidence which continues to show that the appellant has a nasal condition, to include sinusitis.  Again, however, none of the additional clinical evidence contains any indication that the appellant's current nasal disability was incurred in or aggravated during service.  Absent such evidence, the additional evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

The additional evidence received also includes statements from the appellant, including his July 2015 hearing testimony, in which he reiterated the circumstances surrounding his in-service nasal injury, as well as his pre-service, in-service, and post-service symptoms and treatment.  The Board finds that the appellant's contentions and hearing testimony, even when presumed to be credible, do not provide a basis upon which to reopen the claim, as they are cumulative of contentions and statements previously considered by the RO at the time of the last final rating decisions referenced above.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992). 

Finally, the Board notes that the additional evidence received includes copies of the appellant's service treatment records.  Under 38 C.F.R. § 3.156(a), evidence which is merely duplicative of evidence already in the record cannot be considered "new" for purposes of reopening a claim.  Thus, this evidence is not new and material and cannot serve to reopen the claims.

For these reasons, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that the claims of service connection for a nasal disability, to include sinusitis, is not reopened.
Sleep Apnea

As noted above, in a September 2003 rating decision, the RO denied service connection for sleep apnea, finding that the record contained no evidence showing that sleep apnea had been incurred in service or was secondary to a service-connected disability.  

In a September 2003 rating decision, the RO denied service connection for sleep apnea, finding that the disorder had not been incurred in or aggravated during service, nor was it related to a service-connected disability.  He was notified of his appellate rights in a September 2003 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither he nor his representative has contended otherwise.  Thus, the RO's September 2003 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the appellant again seeks to reopen his previously denied claim for service connection for sleep apnea.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final determination in September 2003.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

As set forth in more detail above, the additional evidence received includes VA clinical records, private clinical records, and clinical records corresponding to medical care the appellant received during periods of incarceration.  In pertinent part, these records show that the appellant was treated for sleep apnea.  Although this evidence was not previously considered, the Board finds that it is not new and material sufficient to reopen the claim.  38 C.F.R. § 3.156 (2015); cf. Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).  This evidence is cumulative to the extent that it contains evidence which continues to show that the appellant has sleep apnea.  Again, however, none of the additional clinical evidence contains any indication that the appellant's current sleep apnea was incurred in or aggravated during service.  Absent such evidence, the additional evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claims.

The additional evidence also received includes general internet articles discussing sleep apnea.  The articles, however, contain no specific information regarding the pertinent medical issue in this case.  After reviewing these articles, including in conjunction with the other medical and lay evidence of record, the Board finds that the treatise evidence is too general to contain any indication of an association between the appellant's current sleep apnea and his active service or any incident therein.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claims.

The additional evidence received also includes statements from the appellant, including his July 2015 hearing testimony, in which he reiterated his contentions, including his theory that his sleep apnea was incurred in service as a result of an in-service nasal injury.  The Board finds that the appellant's contentions and hearing testimony, even when presumed to be credible, do not provide a basis upon which to reopen the claim, as they are cumulative of contentions and statements previously considered by the RO at the time of the last final rating decision.  As his recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992). 

Finally, the Board notes that the additional evidence received includes copies of the appellant's service treatment records.  Under 38 C.F.R. § 3.156(a), evidence which is merely duplicative of evidence already in the record cannot be considered 'new' for purposes of reopening a claim.  Thus, this evidence is not new and material and cannot serve to reopen the claims.

For these reasons, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that the claims of service connection for sleep apnea is not reopened.


ORDER

Entitlement to service connection for hypertension is denied.  

The appeal for the issue of entitlement to service connection for heart palpitations is dismissed.  

Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia is denied.

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for a cervical spine disability is denied.  

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for a low back disability is denied.  

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for nasal problems and left maxillary/ethmoid sinusitis is denied.  

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for sleep apnea is denied.  






REMAND

In November 2012, the appellant submitted his most recent claim for an increased rating for his service-connected residuals of a fracture of the second and third metacarpal heads of the left hand.  

In connection with his claim, the appellant was afforded a VA medical examination in August 2013.  The examiner noted that the appellant had a history of a fracture of the second and third metacarpal heads of his nondominant left hand.  In response to questioning by the examiner, the appellant denied having any current residuals of the in-service left finger fractures.  He also denied having flare-ups which impacted the function of his hand.  On examination, there was no limitation of motion or evidence of painful motion.  The examiner further indicated that there was no additional limitation of any fingers after repetitive testing.  Additionally, there was no gap between the thumb pad and the fingers or between any fingertip and the proximal transverse crease of the palm post test.  Similarly, there was no functional loss or functional impairment of any of the fingers or thumb.  The examiner indicated that the appellant did not exhibit tenderness or pain to palpation for the joints or soft tissue of the hand, including the thumb and fingers.  Muscle strength testing was normal, as was grip strength.  There was also no ankylosis, and imaging studies were normal.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms referable to the service-connected disability.  The examiner concluded that the appellant's service-connected left hand disability did not impact his ability to work.  

Nevertheless, in response to questioning by his representative at the July 2015 hearing as to whether he had had any worsening of left hand symptoms since his examination "several years ago," the appellant responded that he was having problems with his left hand.  He indicated that he had pain at certain times, difficulty unscrewing tight lids from jars, and weakness with use.  In light of these assertions that his disability has worsened, an additional VA medical examination is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected residuals of a fracture of the second and third metacarpal heads of the left hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the appellant's residuals of a fracture of the second and third metacarpal heads of the left hand under the rating criteria.  In particular, the examiner should indicate whether the Veteran has any favorable or unfavorable ankylosis of the fingers or any other functional impact to the hand.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After conducting any additional development deemed necessary, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should be returned to the Board for appellate consideration in accordance with applicable criteria.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


